Case 1:18-cr-00167-PLM ECF No. 1302-5 filed 09/17/20 PageID.14751 Page 1 of 8




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,

          Plaintiff,                           Case No. 1:18−cr−167

    v.                                         Paul L. Maloney
                                               United States District Judge
TREBARIUS MCGEE,

         Defendant.
________________________/

                  MOTION FOR REDUCTION IN SENTENCE
                   PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)



                             Exhibit F




                                     1
Case 1:18-cr-00167-PLM ECF No. 1302-5 filed 09/17/20 PageID.14752 Page 2 of 8




April 13, 2020

Muriel Bowser                                Timothy J. Shea
Mayor                                        United States Attorney
Government of the District of Columbia       United States Attorney's Office, District of
1350 Pennsylvania Ave NW                     Columbia
Washington, DC 20004                         1100 New York Ave NW #800
                                             Washington, DC 20005
Robert E. Morin
Chief Judge                                  Patricia K. Cushwa
Superior Court of the District of Columbia   Chair, U.S. Parole Commission
500 Indiana Ave NW                           90 K Street, NE, #300
Washington, DC 20001                         Washington, DC 20002

Kevin Donahue                                Michael Carvajal
Deputy City Administrator and                Director
Deputy Mayor for Public Safety and Justice   Federal Bureau of Prisons
Government of the District of Columbia       320 First St NW
1350 Pennsylvania Ave NW Suite 533           Washington, DC 20534
Washington, DC 20004
                                             LaQuandra S. Nesbitt
Phil Mendelson                               Director
Chairman                                     DC Department of Health
Council of the District of Columbia          899 North Capitol St NE
1350 Pennsylvania Ave NW Suite 504           Washington, DC 20002
Washington, DC 20004
                                             Richard S. Tischner
Eleanor Holmes Norton                        Director
Congresswoman                                DC Court Services & Offender Supervision
United States House of Representatives       Agency
2136 Rayburn HOB                             633 Indiana Avenue NW
Washington, DC 20515                         Washington, DC 20004

Quincy L. Booth                              Leslie C. Cooper
Director                                     Director
DC Department of Corrections                 DC Pretrial Services Agency
2000 14th Street NW Seventh Floor            633 Indiana Avenue NW, Suite 1120
Washington, DC 20009                         Washington, DC 20004
Case 1:18-cr-00167-PLM ECF No. 1302-5 filed 09/17/20 PageID.14753 Page 3 of 8




Dear Mayor Bowser, Chief Judge Morin, Deputy Mayor Donahue, Chairman Mendelson,
Congresswoman Eleanor Holmes Norton, Director Booth, Mr. Shea, Chairperson Cushwa,
Director Carvajal, Dr. Nesbitt, Director Tischner, and Director Cooper:

We are writing as faculty members of DC area medical schools (including ​Georgetown University
School of Medicine, George Washington University School of Medicine, George Washington University
Milken Institute School of Public Health, and the Howard University College of Medicine​) to express
our urgent concern about the spread of SARS-CoV-2, the virus which causes COVID-19 disease,
in the DC Jail and the Bureau of Prisons (BOP). ​This is an increasingly urgent matter, as 52
incarcerated people at the DC Jail (including one death) and 15 DOC staff, as well as 352
incarcerated people (including ten deaths) in BOP and 189 BOP staff have tested positive as of
April 13th.​ As you know, COVID-19 is highly contagious, difficult to prevent except through
thorough hand washing and social distancing, and especially dangerous to individuals over age
60 or with a chronic disease, although we are seeing increasing numbers of serious cases for
people outside of these categories, as well. Moreover, recent data suggest that SARS-CoV-2 can
remain on surfaces for up to 72 hours and could be transmitted via aerosols (for up to 30 mins),
thus undermining the utility of social distancing in circumstances where the virus is present.

Jails, prisons, detention facilities and other closed settings have long been known to be
associated with high transmission probabilities for infectious diseases, including tuberculosis,
multi-drug resistant tuberculosis, influenza, MRSA (methicillin resistant staph aureus), and viral
hepatitis. Several deaths were reported in the US in immigration detention facilities associated
with ARDS (acute respiratory distress syndrome) following influenza A, including a 16-year-old
immigrant child who died of untreated ARDS in custody in May 2019. ARDS is the
life-threatening complication of COVID-19 disease and has a 30 percent mortality given ideal
care. The first reported infection of an individual held in the custody of Rikers Island jail facility
in New York City was on March 18​th​, 2020. In less than two weeks, that number has skyrocketed
to 132 reported cases. This does not include individuals who may have been in the jail and
released during that period. The infection rate in the Rikers Island population is 27.85 per 1,000
people. This is more than seven times the rate of New York City and Lombardy, Italy. In short,
Rikers Island has proven to be an epicenter of COVID-19 transmission and a harbinger of what
is to come at the DC Jail if local leaders fail to take immediate action.

The close quarters of jails and prisons, the inability to employ effective social distancing
measures, the use of shared toilets, sinks, and showers, and the many high-contact surfaces
within facilities, make transmission of COVID-19 more likely. While only useful for mitigating
– not preventing – transmission, even items such as soap and hand sanitizers are not freely
available in some facilities. Despite recommendations from the CDC for the use of alcohol-based
Case 1:18-cr-00167-PLM ECF No. 1302-5 filed 09/17/20 PageID.14754 Page 4 of 8




hand sanitizers, such products, like Purell, are banned in many facilities because they contain
alcohol. Further, for incarcerated individuals who are infected or very sick, the medical staffing
and infrastructure needed to properly treat them and save their lives is very limited, if available
at all. Testing kits are in short supply, and prisons and jails have limited options for proper
respiratory isolation.

A number of inherent features of these facilities can heighten risks for exposure, acquisition,
transmission, and clinical complications of COVID-19 and other infectious diseases. These
include physical/mechanical risks such as overcrowding, population density in close
confinement, insufficient ventilation, shared toilets, showers, and eating environments and
limited availability of hygiene and personal protective equipment such as masks and gloves in
some facilities. The high rate of turnover and population mixing of staff and detainees also
increases likelihoods of exposure. This has led to prison outbreaks of COVID-19 in multiple
detention facilities in China, associated with introduction into facilities by staff.

Incarcerated people are generally at increased risk, due to high rates of chronic health conditions;
substance use; mental health issues; and, particularly in prisons, aging and chronically-ill
populations who are more likely to experience severe complications of COVID-19 and higher
mortality rates. The District’s incarcerated population is overwhelmingly Black and
economically disadvantaged, and will be disproportionately vulnerable to these risks. Many
individuals at the jail received insufficient health care in the community and the lack of
consistent preventative care may exacerbate their risk for severe infection.

Prison, jail, and detention center staff may bring the SARS-CoV-2 into the facility and are also at
risk of acquisition from infected incarcerated individuals. Once infected, staff may also transmit
the virus back into the communities and to their families. As jail, prison, and detention center
health care staff themselves get sick with COVID-19, workforce shortages will make it even
more difficult to adequately address all the health care needs in facilities. And as transmission
increases inside facilities, the community’s medical infrastructure – including the availability of
staff and equipment for the broader community – will be overwhelmed.

Every effort should be made to reduce exposure in incarceration facilities housing DC residents,
and we appreciate the efforts thus far of administrators toward this goal. To ensure that there are
no impediments for incarcerated people to come forward when sick, health care and appropriate
testing must be available without co-pays. It will generally be extremely difficult, however, to
achieve and sustain prevention of transmission in these closed settings given the design feature
of the facilities. Moreover, lockdowns and use of solitary confinement should not be used as a
public health measure or as a means of medically-indicated isolation, both because they have
limited effectiveness and because they are a severe infringement of the rights of incarcerated
Case 1:18-cr-00167-PLM ECF No. 1302-5 filed 09/17/20 PageID.14755 Page 5 of 8




people. Indeed, there is no meaningful way to “contain” the spread of a highly contagious
infection such as this in a congregate setting with the inevitable movement of people in and out,
even through attempts at isolation or lockdown. It is therefore an urgent priority in this time of
national public health emergency to reduce the number of persons in detention as quickly as
possible.

Treatment needs of incarcerated individuals exposed to or infected with the SARS-CoV-2 also
need to be met, including expanded arrangements with local hospitals. It is essential that these
facilities, which are public institutions, be transparent about their plans for addressing
COVID-19. Such transparency will help public health officials and families of incarcerated
people know what facilities are doing, and it also can help jurisdictions across the state share
information and best practices. Other counties across the country have shared their action plans
with the public and the District and the BOP should follow these examples.

We therefore urge you to take the following steps:

   1. Consider pretrial detention only in genuine cases of security concerns. Persons held
        pretrial on misdemeanor offenses and any person who does not present a genuine and
        serious safety concern should be released.
   2.   Release all individuals held for technical violations of probation, supervised release, and
        parole. No one in these categories should be held in jail or prison during this crisis.
   3.   Release all individuals serving misdemeanor sentences.
   4.   Require correctional facility administrators to make their plans for prevention and
        management of COVID-19 in their institutions publicly available, as the San Francisco
        Sheriff’s Department has done. Protocols should be in line with local (DC DOH) and
        national guidance. In addition to implementing efforts to reduce the incarcerated
        population, for incarcerated people and staff who remain living and working in DC and
        BOP correctional facilities, the​ ​CDC guidance specific to correctional and detention
        facilities should be followed (see:
        https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-c
        orrectional-detention.html​). Frequently updated recommendations and model protocols
        are also available from the National Commission on Correctional Health Care
        (​https://www.ncchc.org/blog/covid-19-coronavirus-what-you-need-to-know-in-correction
        s​).
   5.   Ensure that intake screening protocols are updated to include COVID-specific questions.
   6.   Ensure the availability of sufficient ​s​oap and alcohol-based hand sanitizer (with greater
        than 60 percent ethanol or 70 percent isopropanol) for incarcerated individuals without
        charge, and the freedom to wash hands as often as necessary; restrictions on alcohol (in
        hand sanitizers) should be suspended.
Case 1:18-cr-00167-PLM ECF No. 1302-5 filed 09/17/20 PageID.14756 Page 6 of 8




    7. Implement other precautions to limit transmission within prisons and jails without relying
          on use of lockdowns and solitary confinement. Additional precautions jointly issued by
          the Vera Institute of Justice and Community Oriented Correctional Health Services are
          available at​ ​https://cochs.org/files/covid-19/covid-19-jails-prison-immigration.pdf
    8.    Expedite consideration of all older incarcerated individuals, pregnant women and those
          with chronic conditions predisposing to severe COVID-19 disease (heart disease, lung
          disease, diabetes, immune-compromise) for parole or other forms of release from prison,
          with alternative forms of supervision and with supports in the community once released.
    9.    Provide easily accessible information to those held in prison/jail about COVID-19
          prevention, identification, and management, in multiple languages.
    10.   Invest in increased resources for discharge planning and re-entry transitions to facilitate
          prison release of people under these revised policies. Individuals leaving the DC Jail may
          have been exposed to the SARS-CoV-2 while incarcerated and should be tested upon
          release – if showing any symptoms and according to DC DOH guidance -- so that they
          can be placed in an appropriate setting. Stable housing where physical distancing is
          possible is also necessary to stop additional spread of the virus. Finally, a one-pager with
          information on how to prevent the spread (wash hands, social distancing), symptoms to
          be on the lookout for, and locations/phone numbers where someone can go for testing
          and treatment is also necessary.
    11.   Arrange for COVID-19 testing of incarcerated individuals and correctional facility
          workers who exhibit common (cough, fever) or atypical symptoms (including loss of
          smell, taste, gastrointestinal problems).
    12.   Cease any collection of fees or co-pays for medical care or for testing.
    13.   Seek a Medicaid 1135 waiver to enable hospitals to provide an appropriate level of care
          to incarcerated individuals who are sick. See
          https://cochs.org/files/medicaid/COVID-19-Justicie-Involved-1135-Waiver.pdf

This COVID-19 pandemic is shedding a bright light on the extent of the connection between all
members of society: jails, prisons and other detention facilities are not separate, but are fully
integrated with our community. As public health experts, we believe these steps are essential to
support the health of incarcerated individuals, who are some of the most vulnerable people in our
society; the vital personnel who work in prisons and jail; and all people in the District of
Columbia. Our compassion for and treatment of these populations impact us all.

Thank you very much.

This letter represents the views of the following signatories, and does ​not necessarily reflect the views of
Georgetown University School of Medicine, George Washington University School of Medicine, George
Case 1:18-cr-00167-PLM ECF No. 1302-5 filed 09/17/20 PageID.14757 Page 7 of 8




Washington University Milken Institute School of Public Health, or the Howard University College of
Medicine

Sincerely,

Sarah Kureshi                                          Mary Ellsberg, PhD
Family Medicine Physician, Assistant Professor         Director, Global Women's Institute, Professor of
Georgetown University School of Medicine               Global Health
                                                       Milken Institute School of Public Health,
Ronald Waldman, MD                                     George Washington University
Professor of Global Health
Milken Institute School of Public Health,              Jon Andrus
George Washington University                           Adjunct Professor of Global Health
                                                       Milken Institute School Public Health, George
Ranit Mishori                                          Washington University
Professor of Family Medicine
Georgetown University School of Medicine               Carlos Santos/Burgoa
                                                       Professor
Tobie-Lynn Smith                                       Milken Institute School of Public Health,
Assistant Professor of Family Medicine                 George Washington University
Georgetown University School of Medicine
                                                       Emily R. Smith
Jamie Hill-Daniel MD                                   Assistant Professor of Global Health and
Assistant Professor of Family Medicine,                Nutrition
Director, Residency Medical Student Education          Milken Institute School of Public Health,
Georgetown University School Of Medicine               George Washington University

Colin Stewart MD                                       Jennifer Muz
Associate Professor, Program Director of Child         Assistant Professor
and Adolescent Psychiatry, Psychiatry Clerkship        George Washington University Milken Institute
Director                                               School of Public Health
Georgetown University School of Medicine and
MedStar Georgetown University Hospital                 Paul Ndebele
                                                       Professorial Lecturer
Daniel Merenstein MD                                   Milken Institute School of Public Health,
Professor of Family Medicine                           George Washington University
Georgetown University
                                                       John Sandberg
Uriyoan Colon-Ramos                                    Associate Professor
Associate Professor                                    George Washington University
George Washington University
Case 1:18-cr-00167-PLM ECF No. 1302-5 filed 09/17/20 PageID.14758 Page 8 of 8




James Benson MD                                   Kenneth Lin
Assistant Professor of Gynecology                 Professor of Family Medicine
Georgetown University School of Medicine          Georgetown University School of Medicine

Sarah Baird                                       Kathryn Hart MD
Associate Professor of Global Health and          Associate Professor of Family Medicine
Economics                                         Georgetown University School of Medicine
Milken Institute School of Public Health,
George Washington University                      Donna Cameron
                                                  Professor
Elise Morris MD                                   Georgetown University School of Medicine
Associate Professor
Georgetown University                             Kebreten F. Manaye, MD
                                                  Professor and Chair, Department of Physiology
Mary Ann Dutton, Ph.D.                            and Biophysics
Professor and Vice-Chair for Research             Howard University College of Medicine
Georgetown University Medical Center
                                                  Krishnan Narasimhan MD
Seble Frehywot                                    Assistant Professor, Attending Physician
Associate Professor of Global Health and Health   Howard University College of Medicine
Policy
George Washington University                      Oladunni Filani MD
                                                  Assistant Professor, Attending Physician
Nima Sheth MD                                     Howard University College of Medicine
Medical Director of Georgetown Psychiatric
Partial Hospitalization Program                   Finie Hunter
Georgetown University                             Instructor
                                                  Howard University College of Medicine
Joel Willis
Physician                                         David G. Miller, PhD
George Washington University                      Assistant Professor
                                                  Georgetown University Medical Center
Brian Antono, MD, MPH
Family Physician                                  William Gallagher MD
Georgetown University                             Assistant Professor
                                                  Georgetown University Family Medicine
Caroline Wellbery, MD                             Department
Professor of Family Medicine
Georgetown University School of Medicine

Michael A. Stoto, PhD
Professor
Georgetown University
